In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 13-639V
                                       Filed: May 6, 2015
                                       Not for Publication


*************************************
SHERRY KACHMARIK,                            *
                                             *
              Petitioner,                    *
                                             *
                                             *            Damages decision based on stipulation;
v.                                           *            influenza (flu) vaccine; chronic
                                             *            inflammatory demyelinating neuropathy
SECRETARY OF HEALTH                          *            (CIDP)
AND HUMAN SERVICES,                          *
                                             *
              Respondent.                    *
                                             *
*************************************
Michael D. Bell, Toledo, OH, for petitioner.
Althea W. Davis, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On May 6, 2015, the parties filed the attached stipulation in which they agreed to settle this
case and described the settlement terms. Petitioner alleges that she suffered chronic
inflammatory demyelinating neuropathy (“CIDP”) that was caused by her September 27, 2011
receipt of influenza (“flu”) vaccine. Petitioner further alleges that she suffered the residual effects
of this injury for more than six months. Respondent denies that the flu vaccine caused
petitioner’s alleged injuries, any other injury, or her current condition. Nonetheless, the parties
agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document’s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards a lump sum of
$264,000.00, representing reimbursement for all damages that would be available under 42 U.S.C.
§ 300aa-15(a) (2006). The award shall be in the form of a check payable to petitioner in the
amount of $264,000.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: May 6, 2015                                                                 s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2